833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris YARBROUGH and Carl White, Plaintiffs-Appellants,v.GENERAL DRIVERS, WAREHOUSEMEN AND HELPERS, LOCAL UNION 89;and Southern Standard Cartons, Inc., Defendants-Appellees.
No. 87-5436.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before:  ENGEL, MERRITT and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the plaintiffs' response to this Court's July 21, 1987 order directing them to show cause why their appeal should not be dismissed for lack of jurisdiction.


2
The district court granted the defendants' motion for summary judgment on March 20, 1987.  The plaintiffs' motion for reconsideration was served on March 26, 1987 and filed on April 6, 1987.  Subsequent to the filing of the motion, but prior to disposition of the motion by the district court, the plaintiffs filed a notice of appeal.


3
Rule 4(a)(4), Federal Rules of Appellate Procedure, provides that a notice of appeal filed before the disposition of a Rule 59(e) motion to alter or amend the judgment of the district court shall have no effect.    Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).  A motion for reconsideration, served upon the appellee within ten (10) days of the district court's entry of judgment, may properly be construed as a motion to alter or amend under Rule 59(e), Federal Rules of Civil Procedure.    See Dove v. Codesco, 569 F.2d 807 (4th Cir.1978);  Huff v. Metropolitan Life Insurance Co., 675 F.2d 119 (6th Cir.1982).  The plaintiffs' motion for reconsideration, which was served upon the appellees within ten (10) days, was still pending when the plaintiffs filed their notice of appeal.  Therefore,


4
It is ORDERED that this appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.